Citation Nr: 1822297	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  07-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating for a right (major) upper extremity disability in excess of 10 percent from August 4, 2008, to January 20, 2014, and in excess of 30 percent, beginning January 21, 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In October 2014, the Board remanded the Veteran's appeal for further development of the record.  The matter is ready for appellate review.   


FINDINGS OF FACT

1.  From August 4, 2008 to January 20, 2014,, the Veteran's service-connected right (major) upper extremity disability was manifest by sensory dysfunction demonstrated by decreased sensation to touch, and moderate paresthesias and/or dysesthesias, and numbness.  

2. Beginning January 21, 2014, the Veteran's service-connected right (major) upper extremity disability is manifest by severe symptoms and sensory findings of the entire arm, weakness at the right wrist, pain, and numbness. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for a right (major) upper extremity disability in excess of 10 percent from August 4, 2008, to January 20, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 8518 (2017).

2.  The criteria for a disability rating of 50 percent, but no higher, for a right (major) upper extremity disability have been met, beginning on January 21, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty to notify with respect to this claim has been satisfied.

Analysis

The Veteran contends that her right upper extremity disability is more severe than what is currently contemplated with the assigned ratings.  The Veteran's right upper extremity disability was rated at 10 percent from August 4, 2008, to January 20, 2014, and at 30 percent beginning on January 21, 2014.  Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Notably, the Veteran was assigned a Diagnostic Code (DC) of 8518 for neuralgia of the right (major) upper extremity.  As discussed below, the Board finds that the Veteran's current disability most closely approximates to DC 8510 for paralysis of the upper radicular group.   

Diagnostic code 8510 provides ratings for paralysis of the upper radicular group nerves.  Mild incomplete paralysis of the major or minor extremity warrants a 20 percent rating.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and 30 percent for the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity and 40 percent for the minor extremity.  Complete paralysis warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In August 2008, a VA examiner concluded that there was sensory deficit of the right lateral shoulder and right upper arm at C5 and sensory deficit of the right lateral forearm, right thumb, right index finger, and right lateral long finger at C6.  Right upper extremity reflexes were 2+ and the examiner commented that the most likely peripheral nerve was the circumflex nerve.  Peripheral nerve examination revealed neuralgia of the circumflex nerve.  There was sensory dysfunction demonstrated by decreased sensation to touch at the right lateral forearm, right thumb, right index, right lateral long finger, right lateral shoulder and upper arm. There was no motor dysfunction. 

The Veteran underwent EMG of the upper extremities in March 2010.  The physician noted that the Veteran had mild positive Tinel's over her carpal tunnels.  He reported that a electrodiagnostic study showed normal bilateral median nerve sensory studies.  The electrodiagnostic impression was no electrodiagnostic evidence for carpal tunnel syndrome or peripheral polyneuropathy involving the sensory fibers.

In October 2010, a VA examination demonstrated reflexes were 2+ and motor strength was 5/5 in the right upper extremity.

In January 2012, a VA examination demonstrated that reflexes were 2+ and muscle strength was 5/5 in the right upper extremity.  Sensation testing for light touch was decreased at the right shoulder area, inner/outer forearm, and hand/fingers.  The examiner indicated that the Veteran did not have constant or intermittent pain, in the right upper extremity, but had moderate paresthesias and/or dysesthesias and numbness.  She indicated that the Veteran had radiculopathy involving the C5/6 nerve roots (upper radicular group) which was moderate on the left, but did not affect the right upper extremity.  Rather, she indicated that the right upper radicular group was normal. 

In January 2014, a VA examiner indicated that the Veteran had symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  Muscle strength testing was 5/5 for right elbow flexion and extension and right wrist flexion and was 4/5 for right wrist extension, grip, and pinch (thumb to index finger).  Deep tendon reflexes were normal on the right. Sensation testing for light touch was decreased at the right shoulder area, inner/outer forearm, and hand/fingers.  The examiner commented that the Veteran had dysesthesias (pain to soft touch) at the bilateral shoulders and upper arms, left more than right. 

Also in January 2014, a VA examiner stated that it was not correct to call the Veteran's current condition a "neuralgia" as it did not involve a typical distribution so as to identify the nerve and she did not have a diagnosed or diagnosable peripheral nerve disorder; rather, she had symptoms and sensory findings of the entire arm, not limited to a particular nerve distribution which could be consistent with a cervical myeloradiculopathy.  The examiner commented that she had not diagnosed a right upper extremity radiculopathy on her previous examination of the Veteran due to lack of objective findings on examination at that time; however, the Veteran's condition had changed, she had undergone an interim cervical spine surgery, and the current examination revealed weakness at the right wrist.  The examiner indicated that the nerve roots involved were the C5/6 (upper radicular group) and C7 (middle radicular group).  Although the examiner concluded that the radiculopathy was mild on the right, she determined that the Veteran had severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the right upper extremity.  

In December 2015, a VA examiner determined that the Veteran had mild radiculopathy of the right upper extremity with moderate constant pain, no intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner indicated that the nerve roots involved were the C5/6 (upper radicular group) and C7 (middle radicular group).

The preponderance of the evidence is against a finding supporting a rating in excess of 10 percent from August 4, 2008, to January 20, 2014.  The medical records prior to January 2014 showed moderate incomplete paralysis of the right (major) upper extremity.  Specifically, there was sensory dysfunction demonstrated by decreased sensation to touch at the right lateral forearm, right thumb, right index, right lateral long finger, right lateral shoulder and upper arm, and no motor dysfunction.  A higher rating was not warranted unless there is severe nerve damage or complete paralysis, which was not demonstrated during this period. 

While the Veteran was assigned DC 8518, the Board finds that the Veteran's current disability most closely approximates to DC 8510 for paralysis of the upper radicular group.  According to the January 2014 VA examiner, the Veteran's condition had changed and she assigned a diagnosis of right upper extremity radiculopathy.  

The Board finds that a disability rating of 50 percent, but no higher, for a right (major) upper extremity disability is warranted, beginning on January 21, 2014.  The VA examiner reported severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the right upper extremity.  In contrast, in December 2015, a VA examiner reported moderate constant pain, no intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  

As here, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  Further, DC 8510 has a maximum rating of 50 percent unless there is complete paralysis, which is not demonstrated here.  Thus, a disability rating of 50 percent, but no higher, for a right (major) upper extremity disability is warranted, beginning on January 21, 2014.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1)

The evidence does not show such an exceptional disability picture that the available schedular rating for her service-connected right upper extremity disability is inadequate.  The Veteran's complaints of intense, typically intermittent pain along the course of a nerve, and the medical findings of intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness, are considered in the current schedular rating.  There is no assertion or showing by the Veteran that her disability has necessitated frequent periods of hospitalization or other impairment of a similar degree.  While she contends that his disability has generally interfered with her employability, the evidence of record does not support a conclusion that any such impairment is beyond that already contemplated by the applicable schedular criteria.  See Thun (extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  

Referral for a disability rating for service-connected right upper extremity disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is not appropriate.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  


ORDER

An initial rating for a right (major) upper extremity disability in excess of 10 percent from August 4, 2008, to January 20, 2014, is denied.

A disability rating of 50 percent, but no higher, for a right (major) upper extremity disability, beginning on January 21, 2014, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


